IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


OFFICE OF DISCIPLINARY COUNSEL,       : No. 1 EM 2015
                                      :
                 Respondent           :
                                      :
                                      :
           v.                         :
                                      :
                                      :
ALLEN L. FEINGOLD,                    :
                                      :
                 Petitioner           :


                                   ORDER


PER CURIAM
     AND NOW, this 16th day of April, 2015, the Petition for Review is DISMISSED

AS UNTIMELY.